Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF HAWAII

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Bernadette                                                       Alfred
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Joann
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Patinio                                                          Patinio
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-0457                                                      xxx-xx-7829
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101
                 U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 1 of 106
                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                           page 1
Debtor 1   Bernadette Joann Patinio
Debtor 2   Alfred Patinio                                                                            Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 86-359 Kauaopuu Street
                                 Waianae, HI 96792
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Honolulu
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




                U.S. Bankruptcy Court
Official Form 101
                                      - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 2 of 106
                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 2
Debtor 1    Bernadette Joann Patinio
Debtor 2    Alfred Patinio                                                                                Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor      Ekahi Fire Protection LLC                                    Relationship to you        member
                                              District    Hawaii                        When     11/26/18              Case number, if known      18-01360
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




                U.S. Bankruptcy Court
Official Form 101
                                      - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 3 of 106
                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                                page 3
Debtor 1    Bernadette Joann Patinio
Debtor 2    Alfred Patinio                                                                                 Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




                U.S. Bankruptcy Court
Official Form 101
                                      - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 4 of 106
                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                             page 4
Debtor 1    Bernadette Joann Patinio
Debtor 2    Alfred Patinio                                                                             Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




                U.S. Bankruptcy Court
Official Form 101
                                      - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 5 of 106
                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                               page 5
Debtor 1    Bernadette Joann Patinio
Debtor 2    Alfred Patinio                                                                                Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Bernadette Joann Patinio                                      /s/ Alfred Patinio
                                 Bernadette Joann Patinio                                          Alfred Patinio
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     April 30, 2019                                    Executed on     April 30, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




                U.S. Bankruptcy Court
Official Form 101
                                      - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 6 of 106
                                  Voluntary Petition for Individuals Filing for Bankruptcy                                                                  page 6
Debtor 1   Bernadette Joann Patinio
Debtor 2   Alfred Patinio                                                                                 Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Donald L. Spafford, Jr.                                        Date         April 30, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Donald L. Spafford, Jr. 6188
                                Printed name

                                Law Office of Donald L. Spafford, Jr.
                                Firm name

                                Pauahi Tower, Suite 470
                                1003 Bishop Street
                                Honolulu, HI 96813
                                Number, Street, City, State & ZIP Code

                                Contact phone     (808) 532-6300                             Email address         donaldspaffordattorney@gmail.com
                                6188 HI
                                Bar number & State




               U.S. Bankruptcy Court
Official Form 101
                                     - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 7 of 106
                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                                page 7
                                               Certificate Number: 12459-HI-CC-031966972


                                                              12459-HI-CC-031966972




                    CERTIFICATE OF COUNSELING

I CERTIFY that on November 29, 2018, at 6:48 o'clock PM PST, Bernadette
Patinio received from Abacus Credit Counseling, an agency approved pursuant to
11 U.S.C. § 111 to provide credit counseling in the District of Hawaii, an
individual [or group] briefing that complied with the provisions of 11 U.S.C. §§
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   November 29, 2018                      By:      /s/Hokulani Kabaka


                                               Name: Hokulani Kabaka


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).


U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 8 of 106
                                               Certificate Number: 12459-HI-CC-031966973


                                                              12459-HI-CC-031966973




                    CERTIFICATE OF COUNSELING

I CERTIFY that on November 29, 2018, at 6:48 o'clock PM PST, Alfred Patinio
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. § 111 to provide credit counseling in the District of Hawaii, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   November 29, 2018                      By:      /s/Hokulani Kabaka


                                               Name: Hokulani Kabaka


                                               Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).


U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 9 of 106
 Fill in this information to identify your case:

 Debtor 1                   Bernadette Joann Patinio
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Alfred Patinio
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF HAWAII

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             455,400.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              28,014.00

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             483,414.00

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $          1,524,656.73

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $          1,297,354.70

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          1,840,489.12


                                                                                                                                     Your total liabilities $             4,662,500.55


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                7,683.88

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                7,664.65

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 10 of 106
 Debtor 1      Bernadette Joann Patinio
 Debtor 2      Alfred Patinio                                                             Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $               0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $       1,297,354.70

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $               0.00

       9d. Student loans. (Copy line 6f.)                                                                 $               0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $               0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$               0.00


       9g. Total. Add lines 9a through 9f.                                                           $          1,297,354.70




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 11 of 106
 Fill in this information to identify your case and this filing:

 Debtor 1                    Bernadette Joann Patinio
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Alfred Patinio
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF HAWAII

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        86-359 Kauaopuu Street                                                         Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Waianae                           HI        96792-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $455,400.00                $455,400.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Honolulu                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $455,400.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 12 of 106
 Debtor 1        Bernadette Joann Patinio
 Debtor 2        Alfred Patinio                                                                                     Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Ford                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      F-150                                           Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2013                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:             81,000.00                  Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $12,438.00                 $12,438.00
                                                                     (see instructions)



  3.2    Make:       Jeep                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Wrangler                                        Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2002                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                  90,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $6,546.00                  $6,546.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:                                                 Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Skipjack 24'10"                                 Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       1972                                            Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                              $5,000.00                    $5,000.00
                                                                     (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $23,984.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    household furniture, appliances, kitchen pots, pans, and utensils,
                                    household effects                                                                                                               $1,000.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

              U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 13 of 106
 Debtor 1       Bernadette Joann Patinio
 Debtor 2       Alfred Patinio                                                                      Case number (if known)

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    55" TV, cell. phones,                                                                                          $300.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    elliptical, treadmill                                                                                        $1,000.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    clothes, accesories, and shoes                                                                                 $300.00


                                    clothes, accessories, and shoes                                                                                $200.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    wedding rings                                                                                                  $500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    6 year old blind English Bulldog                                                                               $200.00


                                    10 year old pitbull mix                                                                                          $50.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 14 of 106
 Debtor 1         Bernadette Joann Patinio
 Debtor 2         Alfred Patinio                                                                                              Case number (if known)


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                          $3,550.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                           Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash in
                                                                                                                                 wallets                              $100.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Bank of Hawaii                                                      $300.00



                                              17.2.       Credit Union                            HawaiiUSA FCU                                                           $5.00



                                              17.3.       Credit Union                            PAMCAH FCU                                                            $75.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

                                                  Ekahi Fire Protection, LLC                                                        100          %                        $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:



Official Form 106A/B                                                                       Schedule A/B: Property                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

               U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 15 of 106
 Debtor 1         Bernadette Joann Patinio
 Debtor 2         Alfred Patinio                                                                              Case number (if known)


                                          Pension                           PAMCAH union pension                                                       Unknown


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                       Beneficiary:                          Surrender or refund
                                                                                                                                           value:




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

              U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 16 of 106
 Debtor 1        Bernadette Joann Patinio
 Debtor 2        Alfred Patinio                                                                                                  Case number (if known)

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................      $480.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                            $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

              U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 17 of 106
 Debtor 1         Bernadette Joann Patinio
 Debtor 2         Alfred Patinio                                                                                                        Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $455,400.00
 56. Part 2: Total vehicles, line 5                                                                           $23,984.00
 57. Part 3: Total personal and household items, line 15                                                       $3,550.00
 58. Part 4: Total financial assets, line 36                                                                     $480.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $28,014.00              Copy personal property total       $28,014.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $483,414.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

               U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 18 of 106
 Fill in this information to identify your case:

 Debtor 1                 Bernadette Joann Patinio
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Alfred Patinio
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF HAWAII

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      86-359 Kauaopuu Street Waianae, HI                             $455,400.00                               $47,220.00      11 U.S.C. § 522(d)(1)
      96792 Honolulu County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2013 Ford F-150 81,000.00 miles                                 $12,438.00                                      $0.00    11 U.S.C. § 522(d)(5)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2002 Jeep Wrangler 90,000 miles                                  $6,546.00                                 $6,546.00     11 U.S.C. § 522(d)(2)
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      1972 Skipjack 24'10"                                             $5,000.00                                 $5,000.00     11 U.S.C. § 522(d)(5)
      Line from Schedule A/B: 4.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      household furniture, appliances,                                 $1,000.00                                 $1,000.00     11 U.S.C. § 522(d)(3)
      kitchen pots, pans, and utensils,
      household effects                                                                    100% of fair market value, up to
      Line from Schedule A/B: 6.1                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 19 of 106
 Debtor 1    Bernadette Joann Patinio
 Debtor 2    Alfred Patinio                                                                              Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     55" TV, cell. phones,                                               $300.00                                   $300.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 7.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     elliptical, treadmill                                            $1,000.00                                  $1,000.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     clothes, accesories, and shoes                                      $300.00                                   $300.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     clothes, accessories, and shoes                                     $200.00                                   $200.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 11.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     wedding rings                                                       $500.00                                   $500.00        11 U.S.C. § 522(d)(3)
     Line from Schedule A/B: 12.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     6 year old blind English Bulldog                                    $200.00                                   $200.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 13.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     10 year old pitbull mix                                              $50.00                                    $50.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 13.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash in wallets                                                     $100.00                                   $100.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Bank of Hawaii                                            $300.00                                   $300.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Credit Union: HawaiiUSA FCU                                            $5.00                                     $5.00       11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Credit Union: PAMCAH FCU                                             $75.00                                    $75.00        11 U.S.C. § 522(d)(5)
     Line from Schedule A/B: 17.3
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 20 of 106
 Debtor 1    Bernadette Joann Patinio
 Debtor 2    Alfred Patinio                                                                              Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Pension: PAMCAH union pension                                    Unknown                                   Unknown           11 U.S.C. § 522(d)(10)(E)
     Line from Schedule A/B: 21.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 21 of 106
 Fill in this information to identify your case:

 Debtor 1                   Bernadette Joann Patinio
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Alfred Patinio
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF HAWAII

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Department of Taxation                   Describe the property that secures the claim:               $550,151.14                       $0.00       $550,151.14
         Creditor's Name                          all property of debtor 1

         Attn: Bankruptcy Unit
                                                  As of the date you file, the claim is: Check all that
         P.O. Box 259                             apply.
         Honolulu, HI 96809-0259                      Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
     Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
     Check if this claim relates to a                 Other (including a right to offset)
     community debt

 Date debt was incurred          02/22/2019                Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 22 of 106
 Debtor 1 Bernadette Joann Patinio                                                                            Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Alfred Patinio
               First Name                  Middle Name                      Last Name


         Hawaii Receivables
 2.2                                                                                                                $562,166.80        $455,400.00    $391,904.80
         Management LLC                             Describe the property that secures the claim:
         Creditor's Name                            86-359 Kauaopuu Street Waianae, HI
                                                    96792 Honolulu County
         970 N. Kalaheo Ave., Ste.
                                                    As of the date you file, the claim is: Check all that
         C-110                                      apply.
         Kailua, HI 96734                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
    Debtor 1 and Debtor 2 only                           Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred          unknown                     Last 4 digits of account number


 2.3     HawaiiUSA FCU                              Describe the property that secures the claim:                    $11,820.00         $12,438.00             $0.00
         Creditor's Name                            2013 Ford F-150 81,000.00 miles

                                                    As of the date you file, the claim is: Check all that
         1226 College Walk                          apply.
         Honolulu, HI 96817                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred          10/28/2014                  Last 4 digits of account number


 2.4     Internal Revenue Service                   Describe the property that secures the claim:                   $114,152.85              $0.00    $114,152.85
         Creditor's Name                            all property of debtors

         P.O. Box 7346
                                                    As of the date you file, the claim is: Check all that
         Philadelphia, PA                           apply.
         19101-7346                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred          05/03/2010                  Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

               U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 23 of 106
 Debtor 1 Bernadette Joann Patinio                                                                            Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Alfred Patinio
               First Name                  Middle Name                      Last Name


 2.5     Internal Revenue Service                   Describe the property that secures the claim:                      $1,227.94                $0.00       $1,227.94
         Creditor's Name                            all property of debtor 2

         P.O. Box 7346
                                                    As of the date you file, the claim is: Check all that
         Philadelphia, PA                           apply.
         19101-7346                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
    Debtor 1 and Debtor 2 only                           Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred          08/28/2007                  Last 4 digits of account number


 2.6     Wells Fargo Bank                           Describe the property that secures the claim:                   $267,736.00           $455,400.00             $0.00
         Creditor's Name                            86-359 Kauaopuu Street Waianae, HI
                                                    96792 Honolulu County
                                                    As of the date you file, the claim is: Check all that
         800 Walnut Street                          apply.
         Des Moines, IA 50309                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred          10/2005                     Last 4 digits of account number


 2.7     Wells Fargo Bank                           Describe the property that secures the claim:                    $17,402.00           $455,400.00             $0.00
         Creditor's Name                            86-359 Kauaopuu Street Waianae, HI
                                                    96792 Honolulu County
                                                    As of the date you file, the claim is: Check all that
         800 Walnut Street                          apply.
         Des Moines, IA 50309                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
    Check if this claim relates to a                     Other (including a right to offset)
    community debt

 Date debt was incurred                                      Last 4 digits of account number



   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,524,656.73
Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

               U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 24 of 106
 Debtor 1 Bernadette Joann Patinio                                                               Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Alfred Patinio
              First Name                Middle Name                  Last Name


   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                    $1,524,656.73

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 25 of 106
 Fill in this information to identify your case:

 Debtor 1                     Bernadette Joann Patinio
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Alfred Patinio
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF HAWAII

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim      Priority              Nonpriority
                                                                                                                                         amount                amount
                                                                                                                            $201,959.6
 2.1          Department of Labor & Industrial                       Last 4 digits of account number                                 2       $201,959.62                    $0.00
              Priority Creditor's Name
              Relations, Unemployment Ins.                           When was the debt incurred?
              Div.
              830 Punchbowl Street, Rm. 110
              Honolulu, HI 96813
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes                                                                        unemployment taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              33900                                           Best Case Bankruptcy

                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 26 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                   Case number (if known)

                                                                                                                            $612,860.3
 2.2        Department of Taxation                                   Last 4 digits of account number     5730                        1           $612,860.31                     $0.00
            Priority Creditor's Name
            Attn: Bankruptcy Unit                                    When was the debt incurred?
            P.O. Box 259
            Honolulu, HI 96809-0259
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          General excise taxes

                                                                                                                            $474,534.7
 2.3        Internal Revenue Service                                 Last 4 digits of account number     5730                        7           $474,534.77                     $0.00
            Priority Creditor's Name
            P.O. Box 7346                                            When was the debt incurred?         2011 to 2016
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Withholding taxes

 2.4        Internal Revenue Service                                 Last 4 digits of account number     0457                $8,000.00              $8,000.00                    $0.00
            Priority Creditor's Name
            P.O. Box 7346                                            When was the debt incurred?         2008
            Philadelphia, PA 19101-7346
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          income taxes

 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more


Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy

              U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 27 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                           Total claim

 4.1        57 Builders Ltd.                                         Last 4 digits of account number                                                                   Unknown
            Nonpriority Creditor's Name
            900 N. Nimitz Hwy., #308                                 When was the debt incurred?
            Honolulu, HI 96817
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                  Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                      Other. Specify    company's breach of contracts


 4.2        A&E Equipment Rentals                                    Last 4 digits of account number                                                                 $43,618.74
            Nonpriority Creditor's Name
            1019 Ulupono St.                                         When was the debt incurred?
            Honolulu, HI 96819
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.
               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                  Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                      Other. Specify    company's trade debt


 4.3        Aflac                                                    Last 4 digits of account number        GH15                                                       $1,350.00
            Nonpriority Creditor's Name
            Worldwide Headquarters                                   When was the debt incurred?            09/2018 to 11/2018
            Columbus, GA 31999
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

               Debtor 1 only                                            Contingent
               Debtor 2 only                                            Unliquidated
               Debtor 1 and Debtor 2 only                               Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                  Student loans
            debt                                                        Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

               No                                                       Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                      Other. Specify    ADD & cancer insurance




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 3 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

              U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 28 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.4      Akua First Fire Systems                                    Last 4 digits of account number                                                      $94,350.00
          Nonpriority Creditor's Name
          4291 Soles Lane                                            When was the debt incurred?
          Saluda, VA 23149
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   company's trade debt


 4.5      Alert Alarm of Hawaii                                      Last 4 digits of account number       6271                                               $150.00
          Nonpriority Creditor's Name
          2668 Waiwai Loop                                           When was the debt incurred?           09/2018 to 11/2018
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   alarm services for company


 4.6      Alternatives in Engineering, Inc.                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1314 Highway DD                                            When was the debt incurred?
          Defiance, MO 63341
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 29 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.7      American Savings Bank                                      Last 4 digits of account number       4706                                           $13,928.00
          Nonpriority Creditor's Name
          P.O. Box 2300                                              When was the debt incurred?           08/2018
          Honolulu, HI 96804-2300
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan


 4.8      American Savings Bank                                      Last 4 digits of account number       4718                                           $13,960.46
          Nonpriority Creditor's Name
          P.O. Box 2300                                              When was the debt incurred?
          Honolulu, HI 96804-2300
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan


 4.9      APC Hawaii                                                 Last 4 digits of account number                                                          $622.77
          Nonpriority Creditor's Name
          2933 Koapaka Street                                        When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 30 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.1      Architectural & Engineering
 0        Systems                                                    Last 4 digits of account number                                                      $62,655.53
          Nonpriority Creditor's Name
          PO Box 30225                                               When was the debt incurred?
          Honolulu, HI 96820
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   company's trade debt


 4.1
 1        Artech Construction Group, Inc.                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1939 Iwaho Place                                           When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   company's breach of contract


 4.1
 2        Bank of Hawaii                                             Last 4 digits of account number       9974                                             $5,549.24
          Nonpriority Creditor's Name
          Legal & Custody Dept.                                      When was the debt incurred?
          PO Box 2900
          Honolulu, HI 96846
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 31 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.1
 3        Bank of Hawaii                                             Last 4 digits of account number       9745                                           $14,657.89
          Nonpriority Creditor's Name
          Legal & Custody Dept.                                      When was the debt incurred?
          PO Box 2900
          Honolulu, HI 96846
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan


 4.1
 4        Barclays Bank Delaware                                     Last 4 digits of account number                                                      $38,415.00
          Nonpriority Creditor's Name
          PO Box 8802                                                When was the debt incurred?           05/2014 to 02/2019
          Wilmington, DE 19899-8802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card charges


 4.1
 5        Barclays Bank Delaware                                     Last 4 digits of account number                                                      $31,468.00
          Nonpriority Creditor's Name
          PO Box 8802                                                When was the debt incurred?           06/2014 to 02/2019
          Wilmington, DE 19899-8802
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card charges




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 32 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.1
 6        BCP Construction of Hawaii, Inc.                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          91-162 Malakole Street                                     When was the debt incurred?
          Kapolei, HI 96707
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   company's breach of contract


 4.1
 7        Cabansag, Janet                                            Last 4 digits of account number                                                      $15,038.00
          Nonpriority Creditor's Name
          86-904 Pokaihene Place                                     When was the debt incurred?
          Waianae, HI 96792
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   loan


 4.1
 8        CashCall, Inc.                                             Last 4 digits of account number                                                      $49,167.47
          Nonpriority Creditor's Name
          One City Blvd. West, Ste. 102                              When was the debt incurred?
          Orange, CA 92868
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 33 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.1
 9        CashCall, Inc.                                             Last 4 digits of account number                                                      $49,167.47
          Nonpriority Creditor's Name
          One City Blvd. West, Ste. 102                              When was the debt incurred?           2015
          Orange, CA 92868
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   personal guaranty of loan


 4.2
 0        CC Engineering & Construction                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          328 Hookela Place                                          When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   company's breach of contract


 4.2
 1        Chang, Howard T.                                           Last 4 digits of account number                                                        $1,041.46
          Nonpriority Creditor's Name
          1003 Bishop St., Ste. 475                                  When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   legal services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 34 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.2
 2        Chase                                                      Last 4 digits of account number       5337                                             $4,800.00
          Nonpriority Creditor's Name
          P.O. Box 15298                                             When was the debt incurred?           06/2018 to 02/2019
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit card charges


 4.2
 3        CheckPoint Fire Service                                    Last 4 digits of account number                                                          $502.50
          Nonpriority Creditor's Name
          1641 Kaikuhine St.                                         When was the debt incurred?
          Honolulu, HI 96817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.2
 4        Chinh, Wendell T.P.                                        Last 4 digits of account number                                                        $2,625.00
          Nonpriority Creditor's Name
          1149 19th Ave.                                             When was the debt incurred?
          Honolulu, HI 96816
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   personal loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 35 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.2
 5        Citibank (South Dakota)                                    Last 4 digits of account number       2779                                                   $0.00
          Nonpriority Creditor's Name
          P.O. Box 6500                                              When was the debt incurred?           01/2018 to 01/2019
          Sioux Falls, SD 57117-6500
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Home Depot credit card charges


 4.2
 6        Construction Partners                                      Last 4 digits of account number                                                          $155.75
          Nonpriority Creditor's Name
          1380 Lead Hill Blvd., Ste. 106                             When was the debt incurred?
          Roseville, CA 95661
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.2
 7        Construction Partners                                      Last 4 digits of account number                                                          $895.00
          Nonpriority Creditor's Name
          1380 Lead Hill Blvd., Ste. 106                             When was the debt incurred?
          Roseville, CA 95661
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 36 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.2
 8        Construction R Us, Inc.                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          46-208 Kahuhipa St., #101                                  When was the debt incurred?
          Kaneohe, HI 96744
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.2
 9        Constructors Hawaii Inc.                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1728 Kahai Street                                          When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.3
 0        Cowabunga                                                  Last 4 digits of account number                                                          $781.41
          Nonpriority Creditor's Name
          1953 S. Beretania St., Ste. 3D                             When was the debt incurred?
          Honolulu, HI 96826
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 37 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.3      Cushman & Wakefield
 1        ChaneyBrooks                                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1440 Kapiolani Blvd., Ste. 1010                            When was the debt incurred?
          Honolulu, HI 96814
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.3
 2        CW Associates                                              Last 4 digits of account number                                                      $16,534.24
          Nonpriority Creditor's Name
          700 Bishop St., Ste. 1040                                  When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.3
 3        Distributors, Inc.                                         Last 4 digits of account number                                                      $43,335.85
          Nonpriority Creditor's Name
          PO Box 30225                                               When was the debt incurred?
          Honolulu, HI 96820
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 38 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.3
 4        Econ Fire Protection                                       Last 4 digits of account number                                                        $3,285.29
          Nonpriority Creditor's Name
          85-1028 Mill St.                                           When was the debt incurred?
          Waianae, HI 96792
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.3
 5        Elite Fire Services, In.                                   Last 4 digits of account number                                                          $408.38
          Nonpriority Creditor's Name
          94-1388 Moaniani St., #403                                 When was the debt incurred?
          Waipahu, HI 96797
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.3
 6        Estate of Ekahi Fire Protection                            Last 4 digits of account number                                                      $44,782.62
          Nonpriority Creditor's Name
          c/o Elizabeth Kane, Trustee                                When was the debt incurred?           10/2017 to 10/2019
          PO Box 1573
          Honolulu, HI 96806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   preference payments




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 39 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.3
 7        Ferguson Enterprises, Inc.                                 Last 4 digits of account number                                                      $14,273.00
          Nonpriority Creditor's Name
          801 Moowaa St.                                             When was the debt incurred?
          Honolulu, HI 96817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.3
 8        Ferguson Fire & Fabrication                                Last 4 digits of account number                                                        $1,110.16
          Nonpriority Creditor's Name
          1311 Mookaula St.                                          When was the debt incurred?
          Honolulu, HI 96817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.3
 9        Filipino Community Center                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          94-428 Mokuola St., #302                                   When was the debt incurred?
          Waipahu, HI 96797
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 40 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.4
 0        Garden Isle Collision Repair, LLC                          Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1890 Leleiona Street                                       When was the debt incurred?
          Lihue, HI 96766
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.4
 1        Hako Plumbing                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          958 Akepo Lane                                             When was the debt incurred?
          Honolulu, HI 96817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.4      Hawaiian Dredging Construction
 2        Co.                                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          605 Kapiolani Blvd.                                        When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 41 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.4
 3        Hawaiian Electric Company                                  Last 4 digits of account number       1460                                             $1,500.00
          Nonpriority Creditor's Name
          900 Richards Street                                        When was the debt incurred?           10/2018 to 11/2018
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   electric service for company


 4.4
 4        Hawaiian Telcom                                            Last 4 digits of account number       0010                                               $900.00
          Nonpriority Creditor's Name
          PO Box 30770                                               When was the debt incurred?           09/2018 to 11/2018
          Honolulu, HI 96820
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Telephone services for company


 4.4
 5        HMSA                                                       Last 4 digits of account number       9001                                             $4,476.00
          Nonpriority Creditor's Name
          818 Keeaumoku Street                                       When was the debt incurred?           11/2018
          Honolulu, HI 96814-2365
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   medical insurance for company employees




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 42 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.4
 6        HonBlue                                                    Last 4 digits of account number                                                          $183.92
          Nonpriority Creditor's Name
          501 Sumner St., Ste. 381                                   When was the debt incurred?
          Honolulu, HI 96817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.4
 7        Isemoto Contracting Co., Ltd.                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          648 Piilani Street                                         When was the debt incurred?
          Hilo, HI 96720
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.4
 8        J & J Maintenance, Inc.                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1 Jarrett White Rd.                                        When was the debt incurred?
          Tripler Army Medical Center, HI
          96859
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 43 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.4
 9        KPRS Hawaii Construction                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          3465 Waialae Ave., Ste. 395                                When was the debt incurred?
          Honolulu, HI 96816
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.5
 0        LendingTree, LLC                                           Last 4 digits of account number                                                      $50,000.00
          Nonpriority Creditor's Name
          11115 Rushmore Drive                                       When was the debt incurred?
          Charlotte, NC 28277
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   loan


 4.5
 1        LendingTree, LLC                                           Last 4 digits of account number                                                      $35,000.00
          Nonpriority Creditor's Name
          11115 Rushmore Drive                                       When was the debt incurred?           2015
          Charlotte, NC 28277
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Personal loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 44 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.5
 2        Locations Hawaii                                           Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          c/o Mokuola Vista Office                                   When was the debt incurred?
          93-333 Mokuola St.
          Waipahu, HI 96797
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.5
 3        Lyz, Inc.                                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          378 N. School St.                                          When was the debt incurred?
          Honolulu, HI 96817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.5
 4        Mabuti, Anselmo                                            Last 4 digits of account number                                                        $6,000.00
          Nonpriority Creditor's Name
          dba Mabuti Tech                                            When was the debt incurred?
          4528 Mahie St.
          Honolulu, HI 96818
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 45 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.5
 5        Mathison Tri-Gas                                           Last 4 digits of account number                                                          $148.31
          Nonpriority Creditor's Name
          Dept. LA 23793                                             When was the debt incurred?
          Pasadena, CA 91185-3793
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.5
 6        Menehune Water Company, Inc.                               Last 4 digits of account number                                                          $207.32
          Nonpriority Creditor's Name
          99-1205 Halawa Valley St.                                  When was the debt incurred?
          Aiea, HI 96701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   bottled water for company


 4.5
 7        Murray, Robert                                             Last 4 digits of account number                                                        $3,100.00
          Nonpriority Creditor's Name
          67-558 Kahui St.                                           When was the debt incurred?
          Waialua, HI 96791
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 46 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.5
 8        Nakasato Contracting LLC                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          45-316 Mealele Street                                      When was the debt incurred?
          Kaneohe, HI 96744
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.5
 9        Nan, Inc.                                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          636 Laumaka St.                                            When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   breach of contract


 4.6
 0        National Concrete Sawing, Inc.                             Last 4 digits of account number                                                        $2,432.33
          Nonpriority Creditor's Name
          1024 Sand Island Parkway                                   When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 47 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.6
 1        New Hope Oahu                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          290 Sand Island Access Rd.                                 When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.6
 2        Noguchi & Associates, Inc.                                 Last 4 digits of account number                                                      $44,028.00
          Nonpriority Creditor's Name
          1314 S. King St., Ste. 560                                 When was the debt incurred?
          Honolulu, HI 96814
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   insurance for company


 4.6
 3        Nordic PCL Construction, Inc.                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1099 Alakea St., Ste. 1600                                 When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 48 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.6
 4        Ohana Control Systems, Inc.                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          2123 Eluwene Street                                        When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.6
 5        Olarti, Glenn                                              Last 4 digits of account number                                                        $4,631.00
          Nonpriority Creditor's Name
          2306 Ahakapu Street                                        When was the debt incurred?
          Waianae, HI 96792
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   loan


 4.6
 6        Pace Supply Corp.                                          Last 4 digits of account number                                                          $896.33
          Nonpriority Creditor's Name
          94-144 B. Leo'ole St.                                      When was the debt incurred?
          Waipahu, HI 96797
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 49 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.6
 7        PAMCAH-UA                                                  Last 4 digits of account number                                                     $120,853.61
          Nonpriority Creditor's Name
          1109 Bethel St., Ste. 403                                  When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   union benefits


 4.6
 8        Paradigm Construction LLC                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          94-481 Akoki Street                                        When was the debt incurred?
          Waipahu, HI 96797
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.6
 9        Plumbers & Fitters Local 675                               Last 4 digits of account number                                                      $15,955.26
          Nonpriority Creditor's Name
          1109 Bethel St., Ste. 403                                  When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   union benefits




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 50 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.7
 0        Plumbers & Fitters Local 675                               Last 4 digits of account number                                                        $1,092.00
          Nonpriority Creditor's Name
          1109 Bethel St., Ste. 403                                  When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   union benefits


 4.7
 1        Ralph S. Inouye Co., Ltd.                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          500 Alakawa St., Ste. 220E                                 When was the debt incurred?
          Honolulu, HI 96817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.7
 2        Reedesign Builders Inc.                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          330 Kamani St.                                             When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 51 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.7
 3        Royal Pacific Construction                                 Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          3271 Pahoa Ave.                                            When was the debt incurred?
          Ewa Beach, HI 96706
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.7
 4        S & M Sakamoto Inc.                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1928 Hau Street                                            When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.7
 5        Sanno USA, Inc.                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1440 Kapiolani Blvd., Ste. 107                             When was the debt incurred?
          Honolulu, HI 96814
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 52 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.7
 6        Silva, Alissa                                              Last 4 digits of account number                                                      $18,000.00
          Nonpriority Creditor's Name
          87-1727 Mokila Street                                      When was the debt incurred?
          Waianae, HI 96792
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   loan


 4.7
 7        Spectrum                                                   Last 4 digits of account number       0359                                                 $98.61
          Nonpriority Creditor's Name
          200 Akaimainui Street                                      When was the debt incurred?           11/02/2018
          Mililani, HI 96789
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   internet service for company


 4.7
 8        Su-Mo Builders, Inc.                                       Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          907 Bannister St.                                          When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 53 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.7
 9        Sumo-Nan JV LLC                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          636 Laumaka St.                                            When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.8
 0        Sutton Construction Inc.                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          48-486 Haupoa Street                                       When was the debt incurred?
          Kaneohe, HI 96744
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.8
 1        Swinerton Builders                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1003 Bishop St., Ste. 1340                                 When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 54 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.8
 2        Synchrony Bank                                             Last 4 digits of account number       5961                                             $4,220.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept.                                     When was the debt incurred?           05/2015 to 02/2019
          P.O. Box 965060
          Orlando, FL 32896-5060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Amazon credit card charges


 4.8
 3        The Gellert Co.                                            Last 4 digits of account number                                                          $837.56
          Nonpriority Creditor's Name
          444 Waiakamilo Rd.                                         When was the debt incurred?
          Honolulu, HI 96817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.8
 4        The Gellert Co.                                            Last 4 digits of account number                                                      $26,643.81
          Nonpriority Creditor's Name
          444 Waiakamilo Rd.                                         When was the debt incurred?
          Honolulu, HI 96817
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 55 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.8
 5        Toyama, Cary J.                                            Last 4 digits of account number                                                     $275,277.77
          Nonpriority Creditor's Name
          99-875 Ohapueo Place                                       When was the debt incurred?           2010
          Aiea, HI 96701
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   personal loan


 4.8
 6        Union Leasing Corp.                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          2225 Hoonee Place                                          When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.8
 7        Valve Service & Supply Inc.                                Last 4 digits of account number                                                     $533,847.34
          Nonpriority Creditor's Name
          91-210 Olai St.                                            When was the debt incurred?
          Kapolei, HI 96707-1720
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 56 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.8
 8        Valve Service & Supply Inc.                                Last 4 digits of account number                                                     $101,518.39
          Nonpriority Creditor's Name
          91-210 Olai St.                                            When was the debt incurred?
          Kapolei, HI 96707-1720
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.8
 9        Waihona Mix, Ltd.                                          Last 4 digits of account number                                                      $14,181.20
          Nonpriority Creditor's Name
          2927 Mokumoa St.                                           When was the debt incurred?           04/18/2017
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   personal guaranty of comercial lease


 4.9
 0        Watts Construction                                         Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          737 Bishop St., Ste. 2900                                  When was the debt incurred?
          Honolulu, HI 96813
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 57 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.9
 1        West Oahu Aggregate Co., Inc.                              Last 4 digits of account number                                                        $1,575.99
          Nonpriority Creditor's Name
          855 Umi St.                                                When was the debt incurred?
          Honolulu, HI 96819
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's trade debt


 4.9
 2        Wheeler, Milton                                            Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          1918C St. Louis Dr.                                        When was the debt incurred?
          Honolulu, HI 96816
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract


 4.9
 3        Windward Moving & Storage                                  Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          91-110 Hanua St., Ste. 208                                 When was the debt incurred?
          Kapolei, HI 96707
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Company's breach of contract




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 58 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                                 Case number (if known)

 4.9
 4         Xerox Corporation                                         Last 4 digits of account number       4834                                                      $1,500.00
           Nonpriority Creditor's Name
           PO Box 660501                                             When was the debt incurred?           2014
           Dallas, TX 75266-0501
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

                                                                                          personal guaranty for 1 leased Xerox
              Yes                                                        Other. Specify   photocopier and sorter


 4.9
 5         XL Insurance                                              Last 4 digits of account number                                                                 $2,755.14
           Nonpriority Creditor's Name
           21303 Network Place                                       When was the debt incurred?
           Chicago, IL 60673
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   insurance for company

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Xerox Corporation                                             Line 4.94 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 7405                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Pasadena, CA 91109
                                                               Last 4 digits of account number


 Part 4:      Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
        Total
      claims
  from Part 1           6b.   Taxes and certain other debts you owe the government                          6b.       $                1,297,354.70
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                1,297,354.70

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 34 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 59 of 106
 Debtor 1 Bernadette Joann Patinio
 Debtor 2 Alfred Patinio                                                                             Case number (if known)


                                                                                                                        Total Claim
                        6f.   Student loans                                                            6f.      $                     0.00
        Total
      claims
  from Part 2           6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                    6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts        6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount     6i.
                              here.                                                                             $             1,840,489.12

                        6j.   Total Nonpriority. Add lines 6f through 6i.                              6j.      $             1,840,489.12




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 35
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 60 of 106
 Fill in this information to identify your case:

 Debtor 1                  Bernadette Joann Patinio
                           First Name                         Middle Name              Last Name

 Debtor 2                  Alfred Patinio
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF HAWAII

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                  U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 61 of 106
 Fill in this information to identify your case:

 Debtor 1                   Bernadette Joann Patinio
                            First Name                           Middle Name       Last Name

 Debtor 2                   Alfred Patinio
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF HAWAII

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Ekahi Fire Protection, LLC                                                           Schedule D, line
                96-1333 Waihona St., Unit A                                                          Schedule E/F, line     4.89
                Pearl City, HI 96782
                                                                                                     Schedule G
                                                                                                   Waihona Mix, Ltd.



    3.2         Ekahi Fire Protection, LLC                                                           Schedule D, line   2.2
                96-1333 Waihona St., Unit A                                                          Schedule E/F, line
                Pearl City, HI 96782
                                                                                                     Schedule G
                                                                                                   Hawaii Receivables Management LLC



    3.3         Ekahi Fire Protection, LLC                                                           Schedule D, line
                96-1333 Waihona St., Unit A                                                          Schedule E/F, line     4.19
                Pearl City, HI 96782
                                                                                                     Schedule G
                                                                                                   CashCall, Inc.




Official Form 106H                                                             Schedule H: Your Codebtors                                Page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 62 of 106
              Bernadette Joann Patinio
 Debtor 1 Alfred Patinio                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.4      Ekahi Fire Protection, LLC                                                     Schedule D, line
             96-1333 Waihona St., Unit A                                                    Schedule E/F, line   4.1
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         57 Builders Ltd.



    3.5      Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.2
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         A&E Equipment Rentals



    3.6      Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.4
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Akua First Fire Systems



    3.7      Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.5
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Alert Alarm of Hawaii



    3.8      Ekahi Fire Protection, LLC                                                     Schedule D, line
             96-1333 Waihona St., Unit A                                                    Schedule E/F, line  4.6
             Pearl City, HI 96782
                                                                                            Schedule G
                                                                                         Alternatives in Engineering, Inc.



    3.9      Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.9
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         APC Hawaii



    3.10     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.10
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Architectural & Engineering Systems



    3.11     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.16
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         BCP Construction of Hawaii, Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                               Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 63 of 106
              Bernadette Joann Patinio
 Debtor 1 Alfred Patinio                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.12     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.20
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         CC Engineering & Construction



    3.13     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.23
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         CheckPoint Fire Service



    3.14     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.26
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Construction Partners



    3.15     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.27
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Construction Partners



    3.16     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line   4.28
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Construction R Us, Inc.



    3.17     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.29
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Constructors Hawaii Inc.



    3.18     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.30
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Cowabunga



    3.19     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.31
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Cushman & Wakefield ChaneyBrooks




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 64 of 106
              Bernadette Joann Patinio
 Debtor 1 Alfred Patinio                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.20     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.32
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         CW Associates



    3.21     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.33
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Distributors, Inc.



    3.22     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.34
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Econ Fire Protection



    3.23     Ekahi Fire Protection, LLC                                                     Schedule D, line
             96-1333 Waihona St., Unit A                                                    Schedule E/F, line    4.35
             Pearl City, HI 96782
                                                                                            Schedule G
                                                                                         Elite Fire Services, In.



    3.24     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line   4.37
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Ferguson Enterprises, Inc.



    3.25     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.38
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Ferguson Fire & Fabrication



    3.26     Ekahi Fire Protection, LLC                                                     Schedule D, line
             96-1333 Waihona St., Unit A                                                    Schedule E/F, line 4.39
             Pearl City, HI 96782
                                                                                            Schedule G
                                                                                         Filipino Community Center



    3.27     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line   4.40
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Garden Isle Collision Repair, LLC




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 65 of 106
              Bernadette Joann Patinio
 Debtor 1 Alfred Patinio                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.28     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.41
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Hako Plumbing



    3.29     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.42
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Hawaiian Dredging Construction Co.



    3.30     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.43
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Hawaiian Electric Company



    3.31     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.44
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Hawaiian Telcom



    3.32     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.45
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         HMSA



    3.33     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.46
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         HonBlue



    3.34     Ekahi Fire Protection, LLC                                                     Schedule D, line
             96-1333 Waihona St., Unit A                                                    Schedule E/F, line 4.47
             Pearl City, HI 96782
                                                                                            Schedule G
                                                                                         Isemoto Contracting Co., Ltd.



    3.35     Ekahi Fire Protection, LLC                                                     Schedule D, line
             96-1333 Waihona St., Unit A                                                    Schedule E/F, line   4.48
             Pearl City, HI 96782
                                                                                            Schedule G
                                                                                         J & J Maintenance, Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 66 of 106
              Bernadette Joann Patinio
 Debtor 1 Alfred Patinio                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.36     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.49
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         KPRS Hawaii Construction



    3.37     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.52
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Locations Hawaii



    3.38     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.53
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Lyz, Inc.



    3.39     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.54
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Mabuti, Anselmo



    3.40     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.55
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Mathison Tri-Gas



    3.41     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.56
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Menehune Water Company, Inc.



    3.42     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.57
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Murray, Robert



    3.43     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.58
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Nakasato Contracting LLC




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 6 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 67 of 106
              Bernadette Joann Patinio
 Debtor 1 Alfred Patinio                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.44     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.60
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         National Concrete Sawing, Inc.



    3.45     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.61
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         New Hope Oahu



    3.46     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.62
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Noguchi & Associates, Inc.



    3.47     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.63
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Nordic PCL Construction, Inc.



    3.48     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.64
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Ohana Control Systems, Inc.



    3.49     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.66
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Pace Supply Corp.



    3.50     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.67
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         PAMCAH-UA



    3.51     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.68
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Paradigm Construction LLC




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 68 of 106
              Bernadette Joann Patinio
 Debtor 1 Alfred Patinio                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.52     Ekahi Fire Protection, LLC                                                     Schedule D, line
             96-1333 Waihona St., Unit A                                                    Schedule E/F, line 4.69
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Plumbers & Fitters Local 675



    3.53     Ekahi Fire Protection, LLC                                                     Schedule D, line
             96-1333 Waihona St., Unit A                                                    Schedule E/F, line 4.70
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Plumbers & Fitters Local 675



    3.54     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line   4.71
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Ralph S. Inouye Co., Ltd.



    3.55     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.72
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Reedesign Builders Inc.



    3.56     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line   4.73
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Royal Pacific Construction



    3.57     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.75
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Sanno USA, Inc.



    3.58     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.77
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Spectrum



    3.59     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.78
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Su-Mo Builders, Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 69 of 106
              Bernadette Joann Patinio
 Debtor 1 Alfred Patinio                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.60     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.79
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Sumo-Nan JV LLC



    3.61     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.80
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Sutton Construction Inc.



    3.62     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.81
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Swinerton Builders



    3.63     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.83
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         The Gellert Co.



    3.64     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.84
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         The Gellert Co.



    3.65     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.86
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Union Leasing Corp.



    3.66     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.87
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Valve Service & Supply Inc.



    3.67     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line  4.88
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Valve Service & Supply Inc.




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 70 of 106
              Bernadette Joann Patinio
 Debtor 1 Alfred Patinio                                                            Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                     Column 2: The creditor to whom you owe the debt
                                                                                         Check all schedules that apply:
    3.68     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.90
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Watts Construction



    3.69     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.91
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         West Oahu Aggregate Co., Inc.



    3.70     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.92
             Pearl City, HI 96782
                                                                                          Schedule G
                                                                                         Wheeler, Milton



    3.71     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line 4.93
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Windward Moving & Storage



    3.72     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.94
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         Xerox Corporation



    3.73     Ekahi Fire Protection, LLC                                                    Schedule D, line
             96-1333 Waihona St., Unit A                                                   Schedule E/F, line    4.95
             Pearl City, HI 96782
                                                                                           Schedule G
                                                                                         XL Insurance




Official Form 106H                                                   Schedule H: Your Codebtors                              Page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 71 of 106
Fill in this information to identify your case:

Debtor 1                      Bernadette Joann Patinio

Debtor 2                      Alfred Patinio
(Spouse, if filing)

United States Bankruptcy Court for the:        DISTRICT OF HAWAII

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                 Debtor 1                                  Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation             office assistant                          Retired
       Include part-time, seasonal, or
       self-employed work.                                          Alternative Structures
                                             Employer's name        International
       Occupation may include student
       or homemaker, if it applies.          Employer's address     86-660 Lualualei Homestead
                                                                    Rd.
                                                                    Waianae, HI 96792

                                             How long employed there?          10 weeks

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        2,280.68      $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      2,280.68            $        0.00




Official Form 106I                                  Schedule I: Your Income                                                                     page 1
               U.S. Bankruptcy Court - Hawaii #19-00559    Dkt # 1 Filed 04/30/19 Page 72 of 106
Debtor 1   Bernadette Joann Patinio
Debtor 2   Alfred Patinio                                                                        Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      2,280.68       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        428.80       $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $                0.00
     5e.    Insurance                                                                     5e.        $          0.00       $                0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $                0.00
     5g.    Union dues                                                                    5g.        $          0.00       $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            428.80       $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          1,851.88       $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $            0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $        5,832.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $            0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $           5,832.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,851.88 + $       5,832.00 = $           7,683.88
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $          7,683.88
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                              Schedule I: Your Income                                                                             page 2
           U.S. Bankruptcy Court - Hawaii #19-00559    Dkt # 1 Filed 04/30/19 Page 73 of 106
Fill in this information to identify your case:

Debtor 1                 Bernadette Joann Patinio                                                          Check if this is:
                                                                                                               An amended filing
Debtor 2                 Alfred Patinio                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF HAWAII                                                         MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            2,385.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                           109.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                           100.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           200.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                           320.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
           U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 74 of 106
Debtor 1     Bernadette Joann Patinio
Debtor 2     Alfred Patinio                                                                            Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 250.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 180.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 159.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                600.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                100.00
10.   Personal care products and services                                                    10. $                                                  75.00
11.   Medical and dental expenses                                                            11. $                                                  25.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 390.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                 385.00
      15b. Health insurance                                                                15b. $                                                   0.00
      15c. Vehicle insurance                                                               15c. $                                               1,020.00
      15d. Other insurance. Specify:                                                       15d. $                                                   0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: estimated payments on outstanding taxes                                       16. $                                                 700.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  666.65
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       7,664.65
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       7,664.65
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               7,683.88
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              7,664.65

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  19.23

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 75 of 106
 Fill in this information to identify your case:

 Debtor 1                    Bernadette Joann Patinio
                             First Name                     Middle Name             Last Name

 Debtor 2                    Alfred Patinio
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF HAWAII

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Bernadette Joann Patinio                                              X   /s/ Alfred Patinio
              Bernadette Joann Patinio                                                  Alfred Patinio
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       April 30, 2019                                                 Date    April 30, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 76 of 106
 Fill in this information to identify your case:

 Debtor 1                  Bernadette Joann Patinio
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Alfred Patinio
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF HAWAII

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $3,002.68          Wages, commissions,                           $0.00
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips

                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 77 of 106
 Debtor 1      Bernadette Joann Patinio
 Debtor 2      Alfred Patinio                                                                              Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income            Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.        (before deductions
                                                                                    exclusions)                                                 and exclusions)

 For last calendar year:                             Wages, commissions,                          Unknown            Wages, commissions,                       $0.00
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                    $3,278,286.00            Wages, commissions,                       $0.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income            Gross income
                                                   Describe below.                  each source                    Describe below.              (before deductions
                                                                                    (before deductions and                                      and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Retirement Income                                         $11,664.00
 the date you filed for bankruptcy:

 For last calendar year:                           Retirement Income                            $70,416.00
 (January 1 to December 31, 2018 )

 For the calendar year before that:                Retirement Income                            $70,416.00
 (January 1 to December 31, 2017 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 78 of 106
 Debtor 1      Bernadette Joann Patinio
 Debtor 2      Alfred Patinio                                                                              Case number (if known)


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe
       HawaiiUSA FCU                                             01/30/2019;                    $1,998.48          $13,821.00          Mortgage
       1226 College Walk                                         02/28/2019;                                                           Car
       Honolulu, HI 96817                                        03/30/2019
                                                                                                                                       Credit Card
                                                                                                                                       Loan Repayment
                                                                                                                                       Suppliers or vendors
                                                                                                                                       Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       PAMCAH-UA Local 675 Pension                               Contract                   U.S. District Court for                     Pending
       Fund, et al. v. Ekahi Fire Protection                                                Hawaii                                      On appeal
       LLC, et al.                                                                          300 Ala Moana Blvd.
                                                                                                                                        Concluded
       1:18-cv-00426                                                                        Honolulu, HI 96813-2000


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 79 of 106
 Debtor 1      Bernadette Joann Patinio
 Debtor 2      Alfred Patinio                                                                              Case number (if known)


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Abacus Credit Counseling                                      credit counseling                                        11/29/2018                   $25.00
       17337 Ventura Blvd., Ste. 205
       Encino, CA 91316


       Law Office of Donald L. Spafford, Jr.                         Attorney and court fees                                  11/24/2018               $2,000.00
       Pauahi Tower, Suite 470
       1003 Bishop Street
       Honolulu, HI 96813
       donaldspaffordattorney@gmail.com




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 80 of 106
 Debtor 1      Bernadette Joann Patinio
 Debtor 2      Alfred Patinio                                                                              Case number (if known)


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                       have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

               U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 81 of 106
 Debtor 1      Bernadette Joann Patinio
 Debtor 2      Alfred Patinio                                                                                   Case number (if known)


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                      Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case             Status of the
       Case Number                                                   Name                                                                      case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 82 of 106
 Debtor 1      Bernadette Joann Patinio
 Debtor 2      Alfred Patinio                                                                              Case number (if known)


             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Bernadette Joann Patinio                                            /s/ Alfred Patinio
 Bernadette Joann Patinio                                                Alfred Patinio
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      April 30, 2019                                                Date     April 30, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

              U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 83 of 106
 Fill in this information to identify your case:

 Debtor 1                 Bernadette Joann Patinio
                          First Name                        Middle Name              Last Name

 Debtor 2                 Alfred Patinio
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF HAWAII

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Hawaii Receivables Management                        Surrender the property.                     No
    name:              LLC                                                  Retain the property and redeem it.
                                                                                                                        Yes
                                                                            Retain the property and enter into a
    Description of 86-359 Kauaopuu Street                                   Reaffirmation Agreement.
    property       Waianae, HI 96792 Honolulu                               Retain the property and [explain]:
    securing debt: County                                                 workout


    Creditor's         HawaiiUSA FCU                                        Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2013 Ford F-150 81,000.00 miles                    Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:



    Creditor's         Wells Fargo Bank                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       86-359 Kauaopuu Street                             Reaffirmation Agreement.
                         Waianae, HI 96792 Honolulu

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 84 of 106
 Debtor 1       Bernadette Joann Patinio
 Debtor 2       Alfred Patinio                                                                        Case number (if known)


     property           County                                              Retain the property and [explain]:
     securing debt:                                                       pay and keep


     Creditor's    Wells Fargo Bank                                         Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 86-359 Kauaopuu Street                                  Reaffirmation Agreement.
     property       Waianae, HI 96792 Honolulu                              Retain the property and [explain]:
     securing debt: County                                                pay and keep

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Bernadette Joann Patinio                                                 X /s/ Alfred Patinio
       Bernadette Joann Patinio                                                         Alfred Patinio
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        April 30, 2019                                                   Date     April 30, 2019

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




              U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 85 of 106
 Debtor 1      Bernadette Joann Patinio
 Debtor 2      Alfred Patinio                                                                        Case number (if known)




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                    page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy




             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 86 of 106
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Bernadette Joann Patinio
 Debtor 2              Alfred Patinio                                                                      1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            District of Hawaii
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from a business, profession, or farm $                     Copy here -> $                              $
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                           $
        Ordinary and necessary operating expenses                        -$
        Net monthly income from rental or other real property            $            Copy here -> $                              $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 87 of 106
 Debtor 1     Bernadette Joann Patinio
 Debtor 2     Alfred Patinio                                                                            Case number (if known)



                                                                                                    Column A                     Column B
                                                                                                    Debtor 1                     Debtor 2 or
                                                                                                                                 non-filing spouse
  8. Unemployment compensation                                                           $                                       $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act.                                                        $                            $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism. If necessary, list other sources on a separate page and put the
      total below.
             .                                                                                      $                            $
                                                                                                    $                            $
                  Total amounts from separate pages, if any.                                    +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.               $                        +   $                   =   $

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                               Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                          13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Bernadette Joann Patinio                                           X /s/ Alfred Patinio
                Bernadette Joann Patinio                                                  Alfred Patinio
                Signature of Debtor 1                                                     Signature of Debtor 2
        Date April 30, 2019                                                        Date April 30, 2019
             MM / DD / YYYY                                                             MM / DD / YYYY
              If you checked line 14a, do NOT fill out or file Form 122A-2.
              If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 88 of 106
 Fill in this information to identify your case:

 Debtor 1            Bernadette Joann Patinio

 Debtor 2           Alfred Patinio
 (Spouse, if filing)

 United States Bankruptcy Court for the:            District of Hawaii

 Case number                                                                                       Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Go to line 3.
                  Yes.    Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                          submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.     Complete Form 122A-1. Do not submit this supplement.
                  Yes.    Check any one of the following categories that applies:
                                                                                             If you checked one of the categories to the left, go to Form
                          I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                          90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                             submit this supplement with the signed Form 122A-1. You
                          I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                          90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                          which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                             homeland defense activity, and for 540 days afterward. 11
                          I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                          I performed a homeland defense activity for at least 90 days,
                          ending on                  , which is fewer than 540 days before I    If your exclusion period ends before your case is closed,
                          file this bankruptcy case.                                            you may have to file an amended form later.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 89 of 106
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 90 of 106
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 91 of 106
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 92 of 106
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 93 of 106
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       District of Hawaii
             Bernadette Joann Patinio
 In re       Alfred Patinio                                                                                   Case No.
                                                                              Debtor(s)                       Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,665.00
             Prior to the filing of this statement I have received                                        $                     1,665.00
             Balance Due                                                                                  $                         0.00

2.     $    335.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 30, 2019                                                           /s/ Donald L. Spafford, Jr.
     Date                                                                     Donald L. Spafford, Jr. 6188
                                                                              Signature of Attorney
                                                                              Law Office of Donald L. Spafford, Jr.
                                                                              Pauahi Tower, Suite 470
                                                                              1003 Bishop Street
                                                                              Honolulu, HI 96813
                                                                              (808) 532-6300 Fax: (808) 532-6309
                                                                              donaldspaffordattorney@gmail.com
                                                                              Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 94 of 106
                                                               United States Bankruptcy Court
                                                                       District of Hawaii
            Bernadette Joann Patinio
 In re      Alfred Patinio                                                                          Case No.
                                                                                Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: April 30, 2019                                                /s/ Bernadette Joann Patinio
                                                                     Bernadette Joann Patinio
                                                                     Signature of Debtor

 Date: April 30, 2019                                                /s/ Alfred Patinio
                                                                     Alfred Patinio
                                                                     Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy

             U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 95 of 106
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        57 Builders Ltd.
                        900 N. Nimitz Hwy., #308
                        Honolulu, HI 96817



                        A&E Equipment Rentals
                        1019 Ulupono St.
                        Honolulu, HI 96819



                        Aflac
                        Worldwide Headquarters
                        Columbus, GA 31999



                        Akua First Fire Systems
                        4291 Soles Lane
                        Saluda, VA 23149



                        Alert Alarm of Hawaii
                        2668 Waiwai Loop
                        Honolulu, HI 96819



                        Alternatives in Engineering, Inc.
                        1314 Highway DD
                        Defiance, MO 63341



                        American Savings Bank
                        P.O. Box 2300
                        Honolulu, HI 96804-2300



                        APC Hawaii
                        2933 Koapaka Street
                        Honolulu, HI 96819



                        Architectural & Engineering Systems
                        PO Box 30225
                        Honolulu, HI 96820




    U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 96 of 106
                    Artech Construction Group, Inc.
                    1939 Iwaho Place
                    Honolulu, HI 96819



                    Bank of Hawaii
                    Legal & Custody Dept.
                    PO Box 2900
                    Honolulu, HI 96846



                    Barclays Bank Delaware
                    PO Box 8802
                    Wilmington, DE 19899-8802



                    BCP Construction of Hawaii, Inc.
                    91-162 Malakole Street
                    Kapolei, HI 96707



                    Cabansag, Janet
                    86-904 Pokaihene Place
                    Waianae, HI 96792



                    CashCall, Inc.
                    One City Blvd. West, Ste. 102
                    Orange, CA 92868



                    CC Engineering & Construction
                    328 Hookela Place
                    Honolulu, HI 96819



                    Chang, Howard T.
                    1003 Bishop St., Ste. 475
                    Honolulu, HI 96813



                    Chase
                    P.O. Box 15298
                    Wilmington, DE 19850-5298




U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 97 of 106
                    CheckPoint Fire Service
                    1641 Kaikuhine St.
                    Honolulu, HI 96817



                    Chinh, Wendell T.P.
                    1149 19th Ave.
                    Honolulu, HI 96816



                    Citibank (South Dakota)
                    P.O. Box 6500
                    Sioux Falls, SD 57117-6500



                    Construction Partners
                    1380 Lead Hill Blvd., Ste. 106
                    Roseville, CA 95661



                    Construction R Us, Inc.
                    46-208 Kahuhipa St., #101
                    Kaneohe, HI 96744



                    Constructors Hawaii Inc.
                    1728 Kahai Street
                    Honolulu, HI 96819



                    Cowabunga
                    1953 S. Beretania St., Ste. 3D
                    Honolulu, HI 96826



                    Cushman & Wakefield ChaneyBrooks
                    1440 Kapiolani Blvd., Ste. 1010
                    Honolulu, HI 96814



                    CW Associates
                    700 Bishop St., Ste. 1040
                    Honolulu, HI 96813




U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 98 of 106
                    Department of Labor & Industrial
                    Relations, Unemployment Ins. Div.
                    830 Punchbowl Street, Rm. 110
                    Honolulu, HI 96813



                    Department of Taxation
                    Attn: Bankruptcy Unit
                    P.O. Box 259
                    Honolulu, HI 96809-0259



                    Distributors, Inc.
                    PO Box 30225
                    Honolulu, HI 96820



                    Econ Fire Protection
                    85-1028 Mill St.
                    Waianae, HI 96792



                    Ekahi Fire Protection, LLC
                    96-1333 Waihona St., Unit A
                    Pearl City, HI 96782



                    Elite Fire Services, In.
                    94-1388 Moaniani St., #403
                    Waipahu, HI 96797



                    Estate of Ekahi Fire Protection
                    c/o Elizabeth Kane, Trustee
                    PO Box 1573
                    Honolulu, HI 96806



                    Ferguson Enterprises, Inc.
                    801 Moowaa St.
                    Honolulu, HI 96817



                    Ferguson Fire & Fabrication
                    1311 Mookaula St.
                    Honolulu, HI 96817


U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 99 of 106
                     Filipino Community Center
                     94-428 Mokuola St., #302
                     Waipahu, HI 96797



                     Garden Isle Collision Repair, LLC
                     1890 Leleiona Street
                     Lihue, HI 96766



                     Hako Plumbing
                     958 Akepo Lane
                     Honolulu, HI 96817



                     Hawaii Receivables Management LLC
                     970 N. Kalaheo Ave., Ste. C-110
                     Kailua, HI 96734



                     Hawaiian Dredging Construction Co.
                     605 Kapiolani Blvd.
                     Honolulu, HI 96813



                     Hawaiian Electric Company
                     900 Richards Street
                     Honolulu, HI 96813



                     Hawaiian Telcom
                     PO Box 30770
                     Honolulu, HI 96820



                     HawaiiUSA FCU
                     1226 College Walk
                     Honolulu, HI 96817



                     HMSA
                     818 Keeaumoku Street
                     Honolulu, HI 96814-2365




U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 100 of 106
                     HonBlue
                     501 Sumner St., Ste. 381
                     Honolulu, HI 96817



                     Internal Revenue Service
                     P.O. Box 7346
                     Philadelphia, PA 19101-7346



                     Isemoto Contracting Co., Ltd.
                     648 Piilani Street
                     Hilo, HI 96720



                     J & J Maintenance, Inc.
                     1 Jarrett White Rd.
                     Tripler Army Medical Center, HI 96859



                     KPRS Hawaii Construction
                     3465 Waialae Ave., Ste. 395
                     Honolulu, HI 96816



                     LendingTree, LLC
                     11115 Rushmore Drive
                     Charlotte, NC 28277



                     Locations Hawaii
                     c/o Mokuola Vista Office
                     93-333 Mokuola St.
                     Waipahu, HI 96797



                     Lyz, Inc.
                     378 N. School St.
                     Honolulu, HI 96817



                     Mabuti, Anselmo
                     dba Mabuti Tech
                     4528 Mahie St.
                     Honolulu, HI 96818



U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 101 of 106
                     Mathison Tri-Gas
                     Dept. LA 23793
                     Pasadena, CA 91185-3793



                     Menehune Water Company, Inc.
                     99-1205 Halawa Valley St.
                     Aiea, HI 96701



                     Murray, Robert
                     67-558 Kahui St.
                     Waialua, HI 96791



                     Nakasato Contracting LLC
                     45-316 Mealele Street
                     Kaneohe, HI 96744



                     Nan, Inc.
                     636 Laumaka St.
                     Honolulu, HI 96819



                     National Concrete Sawing, Inc.
                     1024 Sand Island Parkway
                     Honolulu, HI 96819



                     New Hope Oahu
                     290 Sand Island Access Rd.
                     Honolulu, HI 96819



                     Noguchi & Associates, Inc.
                     1314 S. King St., Ste. 560
                     Honolulu, HI 96814



                     Nordic PCL Construction, Inc.
                     1099 Alakea St., Ste. 1600
                     Honolulu, HI 96813




U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 102 of 106
                     Ohana Control Systems, Inc.
                     2123 Eluwene Street
                     Honolulu, HI 96819



                     Olarti, Glenn
                     2306 Ahakapu Street
                     Waianae, HI 96792



                     Pace Supply Corp.
                     94-144 B. Leo'ole St.
                     Waipahu, HI 96797



                     PAMCAH-UA
                     1109 Bethel St., Ste. 403
                     Honolulu, HI 96813



                     Paradigm Construction LLC
                     94-481 Akoki Street
                     Waipahu, HI 96797



                     Plumbers & Fitters Local 675
                     1109 Bethel St., Ste. 403
                     Honolulu, HI 96813



                     Ralph S. Inouye Co., Ltd.
                     500 Alakawa St., Ste. 220E
                     Honolulu, HI 96817



                     Reedesign Builders Inc.
                     330 Kamani St.
                     Honolulu, HI 96813



                     Royal Pacific Construction
                     3271 Pahoa Ave.
                     Ewa Beach, HI 96706




U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 103 of 106
                     S & M Sakamoto Inc.
                     1928 Hau Street
                     Honolulu, HI 96819



                     Sanno USA, Inc.
                     1440 Kapiolani Blvd., Ste. 107
                     Honolulu, HI 96814



                     Silva, Alissa
                     87-1727 Mokila Street
                     Waianae, HI 96792



                     Spectrum
                     200 Akaimainui Street
                     Mililani, HI 96789



                     Su-Mo Builders, Inc.
                     907 Bannister St.
                     Honolulu, HI 96819



                     Sumo-Nan JV LLC
                     636 Laumaka St.
                     Honolulu, HI 96819



                     Sutton Construction Inc.
                     48-486 Haupoa Street
                     Kaneohe, HI 96744



                     Swinerton Builders
                     1003 Bishop St., Ste. 1340
                     Honolulu, HI 96813



                     Synchrony Bank
                     Attn: Bankruptcy Dept.
                     P.O. Box 965060
                     Orlando, FL 32896-5060




U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 104 of 106
                     The Gellert Co.
                     444 Waiakamilo Rd.
                     Honolulu, HI 96817



                     Toyama, Cary J.
                     99-875 Ohapueo Place
                     Aiea, HI 96701



                     Union Leasing Corp.
                     2225 Hoonee Place
                     Honolulu, HI 96819



                     Valve Service & Supply Inc.
                     91-210 Olai St.
                     Kapolei, HI 96707-1720



                     Waihona Mix, Ltd.
                     2927 Mokumoa St.
                     Honolulu, HI 96819



                     Watts Construction
                     737 Bishop St., Ste. 2900
                     Honolulu, HI 96813



                     Wells Fargo Bank
                     800 Walnut Street
                     Des Moines, IA 50309



                     West Oahu Aggregate Co., Inc.
                     855 Umi St.
                     Honolulu, HI 96819



                     Wheeler, Milton
                     1918C St. Louis Dr.
                     Honolulu, HI 96816




U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 105 of 106
                     Windward Moving & Storage
                     91-110 Hanua St., Ste. 208
                     Kapolei, HI 96707



                     Xerox Corporation
                     PO Box 660501
                     Dallas, TX 75266-0501



                     Xerox Corporation
                     PO Box 7405
                     Pasadena, CA 91109



                     XL Insurance
                     21303 Network Place
                     Chicago, IL 60673




U.S. Bankruptcy Court - Hawaii #19-00559 Dkt # 1 Filed 04/30/19 Page 106 of 106
